Per Guriam.

Here is special matter in addition to the common affidavit, and in such a case, unless the plaintiff will, by affidavit, state that he has one or more witnesses residing elsewhere than in the county where the venue is moved for, the court will order it to be changed. It is just and reasonable, where the plaintiff has no witnesses out of the county where the venue is moved for, that we should grant the application *even though the action be goods sold and delivered, or other transitory matter.
Yenue changed.